


 

Exhibit 10.2

 

[LOGO]

 

INFORMATION TECHNOLOGY INC.

SOFTWARE LICENSE AGREEMENT

 

Agreement made between Information Technology, Inc. (the “Vendor”), and the
“Customer” identified below.

 

I.                                         LICENSED SOFTWARE

 

                1.1  LICENSE.  Vendor grants to Customer and Customer accepts
from Vendor a nonexclusive and nontransferable license to use the software
identified in Appendix A (the “Software”) under the terms set forth in this
agreement.  The license herein granted shall commence upon the date of delivery
of the software and shall remain in effect for so long as Vendor’s warranties
set forth in Article V remain in effect.

 

                1.2  PROPRIETARY NATURE OF SOFTWARE AND TITLE.  The Software and
any operations manuals, instructions, and other documents or written materials
provided to Customer as instruction in the use of the Software (the
“Documentation”) are acknowledged by Customer to be and contain Vendor’s
proprietary information and trade secrets, whether or not any portion thereof is
or may be validly copyrighted or patented, acknowledged to be protected by civil
and criminal law, and acknowledged to be of great value to Vendor.  Except as
specifically licensed under this agreement, title and all ownership rights to
the Software and the Documentation remain with Vendor.  Customer shall retain or
affix such evidences of ownership and proprietary notices as Vendor may
reasonably request.  This paragraph shall survive the term or termination of
this agreement.

 

                1.3  USE OF SOFTWARE.  The Software may be used only for, by and
on behalf of Customer and only in connection with Customer’s business
operations.  This license is granted only for use at the single location
identified in Appendix A, upon a single computer system (CPU) as identified in
Appendix A, and is limited to processing of not more than the number of accounts
(as hereinafter defined) specified in Appendix A.  This license may not be used
upon any other computer or at any other location except as provided under
paragraph 1.4.  In the event Customer’s usage exceeds the account limitation set
forth in Appendix A, a new, upgraded Software License Agreement shall be
required, including the payment of an additional license fee.  For purposes of
this Agreement, “accounts” are defined as the total of all accounts (open or
closed) for demand deposit, demand deposit loan, savings, time savings, IRA,
certificate of deposit, and loan accounts, whether processed or not by Customer,
for the institutions being served with the Software licensed hereunder.

 

                1.4  BACKUP AND EMERGENCY USE.  In the event Customer is unable
to use the Software at the location identified in Appendix A due to an
emergency, or to test emergency procedures, Vendor grants to Customer the right
to use the Software at a location other than the location defined in Appendix
A.  Any such use shall be subject to all other restrictions of this agreement
and shall continue only so long as the condition giving rise to such use
continues.  Prior to commencing such use, if possible, and in any event within
forty-eight (48) hours of such use, Customer shall give Vendor written notice of
the circumstance, location and the expected length of such use.  Failure to give
notice shall nullify Customer’s right of emergency use, as herein granted.

 

                1.5  ASSIGNMENT.  Customer rights under this agreement and in
and to the Software may not be assigned, licensed, sublicensed, pledged, or
otherwise transferred voluntarily, by operation of law or otherwise without
Vendor’s prior written consent, and any such prohibited assignment shall be null
and void.

 

II.                                     CONSIDERATION

 

                2.1  LICENSE FEE.  In consideration of the license of the
Software granted under this agreement, Customer shall pay to Vendor the license
fee specified in Appendix A.  Such license fee does not include, except as
expressly provided in this agreement or Appendix A hereto, installation or
maintenance of the Software, data base conversion, media, transportation
charges, or taxes, all of which costs and taxes shall be the obligation of
Customer.

 

                2.2  MANNER OF PAYMENT.  The license fee listed in Appendix A
shall be payable in the following manner:

 

(A) A percentage of the license fee, as specified in Appendix A, upon execution
of this license agreement by Customer.

 

(B) The balance, including any applicable taxes, upon delivery of the Software
by Vendor to Customer.

 

Invoices respecting the license fee shall be rendered in accordance with the
above payment schedule and are payable to Vendor at Vendor’s address set forth
below within ten (10) days of receipt.

 

                2.3  TAXES.  In addition to the license fee payable hereunder,
Customer shall pay all taxes (including, without limitation, sales, use,
privilege, ad valorem or excise taxes) and customs duties paid or now or
hereafter payable, however designated, levied or based on amounts payable to
Vendor hereunder or on Customer’s use or possession of the Software under this
agreement, or upon the presence of the Software at the location identified in
Appendix A, but exclusive of federal, state and local taxes based on Vendor’s
net income.  Customer shall not deduct from payments to Vendor any amounts paid
or payable to third parties for customs duties or taxes, however designated.

 

                2.4  CURRENCY.  The purchase price and any other charges arising
under this agreement shall be invoiced and be payable in U.S. Dollars.

 

                2.5  LATE PAYMENT.  Customer shall pay a late payment charge of
one and one-half percent (1 1/2%) per month, or the maximum late payment charge
permitted by applicable law, whichever is less, on any amount payable by
Customer under this Agreement and not paid when due.  Said late payment charge
shall be applied for each calendar month (or fraction thereof) that such payment
is not made following its due date.

 

                2.6  SECURITY.  Vendor reserves and Customer grants to Vendor a
security interest in the rights of Customer for the use of the Software and in
the Documentation as security for the performance by Customer of its obligations
hereunder including, but not limited to, payment of the license fee set forth in
Appendix A.  A copy of this agreement may be filed in appropriate filling
offices at after signature by Customer as a financing statement or Vendor may
require and Customer shall execute a separate financing statement for purposes
of perfecting Vendor’s security interest granted pursuant to the provisions of
this paragraph.

 

III.                                 DELIVERY, TRAINING AND OPERATION

 

                3.1  DELIVERY.  Vendor shall deliver the Software and Customer
shall accept delivery of the Software at Customer’s address set forth below. 
Unless delayed, as hereinafter provided for, delivery shall be completed within
one (1) year of the date accepted by Vendor.

 

                3.2  DELIVERY DELAYS.  In the event Customer requests delay of
delivery, Vendor shall not be obligated to effect delivery of the Software
except upon thirty (30) days written notice by Customer to Vendor.  If delay in
delivery is due to any cause beyond the control of Vendor, the date upon which
delivery is to be completed shall be extended by the number of days of such
delay.

 

                3.3  TRAINING.  Classes in the operation of the Software are
available at the offices to Vendor on a regularly scheduled basis at Vendor’s
normal rates with respect thereto.  All travel, meal and lodging expenses of
Customer in connection with such training shall be borne by Customer.  On-site
training or assistance will be available solely at Vendor’s discretion and will
be charged to Customer at Vendor’s normal rates together with reasonable
expenses for travel, meals, lodging and local transportation.

 

                3.4  ASSISTANCE BY CUSTOMER.  Customer shall provide reasonable
assistance and cooperation to Vendor in preparation of the Software and the
delivery or installation thereof.  Such assistance and cooperation shall
include, as appropriate, reasonable access to Customer’s facility and to
Customer’s records, as necessary.

 

                3.5  DOCUMENTATION.  Operations manuals in respect to the
Software will be delivered to Customer prior to or contemporaneously with the
delivery of the Software.

 

                3.6  RISK OF LOSS.  If the Software or the Documentation is lost
or damaged, in whole or in part, during shipment, Vendor will replace said
Software or Documentation at no additional charge to Customer.  Upon delivery in
good condition of the Software and the Documentation,

 

1

--------------------------------------------------------------------------------


 

Customer shall be responsible therefor and bear the risk of loss for said
Software and Documentation.

 

                3.7  CONVERSION ASSISTANCE.  Vendor may, at its sole discretion,
assist Customer in the conversion of Customer’s files from a computer processor
or in-house computer system at Vendor’s normal charges for such assistance. 
Expenses, including but not limited to computer time, travel, meals, lodging and
local transportation incurred in connection therewith, shall be borne by
Customer.  In no event shall Vendor be liable to Customer for loss of profits,
consequential, incidental, indirect or special damages arising from Vendor’s
effort to assist in the conversion of Customer’s files.  Vendor agrees to treat
Customer’s confidential business with the same security as it would its own.

 

                3.8  OPERATION.  Customer acknowledges and agrees that it is
exclusively responsible for the operation, supervision, management and control
of the Software, including, but not limited to, providing adequate training for
its personnel, instituting appropriate security procedures, and implementing
reasonable procedures to examine and verify all output before use.  Vendor shall
have no responsibility or liability for Customer’s selection or use of the
Software or any associated equipment.

 

                3.9  CUSTOMER OBLIGATIONS.  In order to maintain the continuing
integrity and proper operation of the Software, Customer agrees to implement, in
the manner instructed by Vendor, each error correction and each enhancement and
improvement provided to Customer by Vendor.  Customer’s failure to do so shall
relieve Vendor of any responsibility or liability whatsoever for any failure or
malfunction of the Software as modified by a subsequent correction or
improvement, but in no such event shall Customer be relieved of the
responsibility for payment of fees and charges otherwise properly invoiced
during the term hereof.  If requested by Vendor, Customer agrees to provide
written documentation and details to Vendor to substantiate problems and to
assist Vendor in the identification and detection of problems, errors and
malfunctions; and Customer agrees that Vendor shall have no obligation or
liability for said problems until it has received such documentation and details
from Customer.

 

IV.                                VENDOR’S PROPRETARY RIGHTS

 

                4.1  NON-DISCLOSURE.  Customer shall take all reasonable steps
necessary to ensure that neither the Software nor the Documentation, nor any
portion thereof, on magnetic tape or disk or in any other form, is made
available or disclosed by Customer or any of its agents or employees to any
other person, firm or corporation.  Customer may disclose relevant aspects of
the Software and Documentation to its employees and agents to the extent such
disclosure is reasonably necessary to Customer’s use of the Software, provided,
however, Customer agrees that it will cause all persons permitted such access to
the Software and the Documentation to observe and perform the foregoing
non-disclosure covenant, and that it will advise Vendor of the procedures
employed for this purpose.  Customer shall hold Vendor harmless against any
loss, cost, expense, claim or liability, including reasonable attorney's fees,
resulting from Customer’s breech of this non-disclosure obligation. This
paragraph shall survive the term or termination of this agreement.

 

                4.2  COPIES.  Customer agrees that while the Software and the
Documentation are in its custody and possession, it will not (a) copy or
duplicate or permit anyone else to copy or duplicate any of the Software,
Documentation or information furnished by Vendor, or (b) create or attempt to
create, or permit others to create of attempt to create, by reverse engineering
or otherwise, the source programs or any part thereof from the object program
for the Software, the Documentation or other information made available under
this agreement or otherwise, (whether oral, written, tangible or intangible). 
Notwithstanding the foregoing, Customer may make and retain two (2) copies of
the Software, including all enhancements and charges hereto, only for use in
emergencies or to test emergency procedures an may copy  for its own use in
emergencies or to test emergency procedures and may copy for its own use and at
its own expense the Documentation, but shall advise Vendor of the specific item
copied, the number of copies made and their distribution.  The original and any
copies in whole or in part of the Software or Documentation which are made
pursuant to this provision shall be the exclusive property of Vendor and shall
be fully subject to the provision of this agreement.  Customer agrees to retain
or place Vendor ‘s proprietary notice on any copies or partial copies made
pursuant to this provision.

 

                4.3  UNAUTHORIZED ACTS.  Customer agrees to notify Vendor
immediately of the unauthorized possession, use, or knowledge of the Software,
Documentation or any information made available to Customer pursuant to this
agreement, by any person or organization not authorized by this agreement to
have such possession, use or knowledge Customer will, thereafter, fully
cooperate with Vendor in the protection and redress of Vendor’s proprietary
rights.  Customer’s compliance with this paragraph shall not, however, be
constructed in any way as a waiver of Vendor’s rights against Customer for
Customer’s negligent or intentional harm to Vendor’s proprietary rights, or for
breech of Vendor’s contractual rights.

 

                4.4  INSPECTION.  To assist Vendor in the protection of its
proprietary rights, Customer shall permit representatives of Vendor to inspect
the Software and Documentation and their use, including inspection of any
location in which they are being used or kept at all reasonable times.

 

                4.5  INJUNCTIVE RELIEF.  If Customer attempts to use, copy
license, sublicense, sell or otherwise convey or to disclose the Software or
Documentation, in any manner contrary to the terms of this agreement or in
derogation of Vendor’s proprietary rights, whether such rights are explicitly
herein stated, determined by law or otherwise, Vendor shall have, in addition to
any other remedies available to it, the right to injunctive relief enjoining
such actions, Customer hereby acknowledging that other remedies are inadequate.

 

                4.6  ACCESS TO SOURCE CODE.  Vendor has deposited the Software
in source code form and Documentation sufficient to facilitate maintenance,
modification or correction of the Software with the custodial agent named in
Appendix A.  Vendor reserves the right to change said custodial agent at any
time with written notification to Customer within sixty (60) days of said
change.  If Vendor, its successors or assigns shall cease to conduct business
for any period in excess of thirty (30) days.  Customer shall have the right to
obtain, for its own and sole use only, a single copy of the than current version
of the sources code form of the Software supplied under this agreement; and a
single copy of the Documentation associated therewith, upon payment to the
person in control of the said source code form of the software of the reasonable
cost of making each copy.  The source code form of the software supplied to
customer under this paragraph shall be subject to each and every restriction on
use set forth in this agreement.  Customer acknowledges that the source code
form of the Software and the associated Documentation are extraordinarily
valuable proprietary property of Vendor and will be guarded against unauthorized
use or disclosure with great care.

 

V.                                    MAINTENANCE, ENHANCEMENTS AND WARRANTIES

 

                5.1  SOFTWARE WARRANTY.  Vendor warrants that at delivery of the
Software, the Software will perform in accordance with the then current
Documentation provided Customer, and further warrants that it has the right to
authorize the use of the Software under this agreement.  Vendor’s obligation and
liability under this paragraph shall, however, be limited to the replacement and
correction of the Software so that it will so perform, or to obtaining any
authorization necessary to make effective the grant of license to Customer of
the use of the Software.

 

                5.2  PATENT INFRINGEMENTS.  Vendor shall hold harmless and
defend Customer from any claim or any suit based on any claim that the use of
the Software by Customer under this agreement infringes on any patent,
copyright, trademark, or other proprietary right of any third party, provided
that Customer gives Vendor prompt and written notice of any such claim or suit
and permits vendor to control the defense thereof.

 

                5.3  WARRANTY DISCLAIMER.  THE FOREGOING WARRANTIES ARE IN LIEU
OF ALL OTHER WARRANTIES AND NO OTHER WARRANTY IS EXPRESSED OR IMPLIED,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

 

                5.4  RENEWAL OF WARRANTIES.  Unless sooner terminated pursuant
to the provisions of paragraph 5.6, the warranties granted by paragraphs 5.1 and
5.2 (subject, however to all limitations and disclaimers contained within this
agreement) and the right to any enhancement or correction developed by Vendor
under paragraph 5.5 shall be subject to extension for successive one-year
warranty periods commencing on the date of the delivery of the software.  Each
one year extension (the “Warranty Period”) shall be deemed to automatically
occur unless notice is given by either Customer or Vendor of an election not to
so extend, such notice to be given on or prior to the beginning of the Warranty
Period its then current annual maintenance fee.

 

                5.5  ENHANCEMENTS AND CHANGES.  Vendor shall provide Customer
with all enhancement and changes to the Software designed or developed by Vendor
and released to its other customers during the Warranty Period.  Any change or
enhancement to the Software, whether developed or designed by Vendor or by
Customer shall be and remain the property of Vendor, provided, however, that
Customer shall be entitled to

 

 

2

--------------------------------------------------------------------------------


 

a perpetual license without additional license fee of any enhancements or
corrections developed by Customer.  Vendor reserves the right to make changes in
operating procedures, program language, file structures, access techniques,
general purpose programs, data storage requirements, input and output formats,
report formats, types of hardware supported, throughput, and other related
programming and documentation improvements required to maintain the Software
current.  As part of these services, Vendor will provide Customer the changes
with written instructions concerning implementation.  It is understood and
agreed that Vendor provision of improvements and enhancements under this
paragraph does not include providing to Customer a new set of software which may
result from rewriting the Software.  Vendor alone shall determine whether the
work product of Vendor constitutes new software as a result of a complete
rewrite (which is not provided to Customer hereunder) or an improvement or
enhancement of the Software (which will be provided to Customer).

 

                5.6  TERMINATION OF WARRANTIES.  The warranties expressed in
paragraphs 5.1 and 5.2 and Customer’s rights under paragraph 5.5 shall
immediately terminate if the Software is revised, changed, enhanced, modified or
maintained by any one other than Vendor without the prior specific direction or
written approval of Vendor.

 

                5.7.  LIMITATION OF LIABILITY.  Customer expressly agrees that
Vendor’s responsibilities in the event of its breech of the warranties contained
in paragraphs 5.1 and 5.2 are as set forth in said paragraphs.  Vendor’s
liability for damages, including but not limited to liability for patent or
copyright infringement, regardless of the form of action, shall not exceed the
license fee set forth in Appendix A to this and shall arise only if the remedies
provided in paragraphs 5.1 and 5.2 are not fulfilled by Vendor.  Customer
further agrees that Vendor will not be liable for any lost profits, or for any
claim or demand against Customer by any other party, except a claim or demand
against Customer by any other party, except a claim for patent or copyright
infringement as provided herein.  IN NO EVENT WILL VENDOR BE LIABLE FOR
CONSEQUENTIAL DAMAGES EVEN IF VENDOR HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.  No action, regardless of form, arising out of this agreement, may be
brought by either party more than one (1) year after the cause of action has
accrued, except that an action for non-payment may be brought within one (1)
year after the date of last payment.  No action by Vendor for wrongful
disclosure or use of the Software or Documentation shall be deemed to have
accrued until Vendor receives actual notice of such wrongful disclosure or use
of Vendor receives actual notice of such wrongful disclosure or use.

THE CUSTOMER’S REMEDIES SET FORTH IN THIS AGREEMENT ARE EXCLUSIVE.

 

VI.                                DEFAULT

 

                6.1  TERMINATION.  Vendor may terminate this agreement and the
license granted hereunder in the event of a default by Customer unless Customer
shall have cured the event of default, as hereinafter defined, within twenty
(20) days after notice of such event of default given by Vendor to Customer. 
This agreement and the license granted hereunder shall automatically terminate
if Vendor’s warranties are not renewed as contemplated in paragraph 5.4 hereof. 
Upon any termination of this agreement, Customer shall deliver to Vendor the
Software, the Documentation and all copies thereof and shall also warrant in
writing that all copies have been returned to Vendor or destroyed.

 

                6.2  EVENTS OF DEFAULT.  An event of default is defined as any
of the following:

 

(A)  Customer’s failure to pay any amounts required to be paid to Vendor under
this agreement on a timely basis;

(B)  Any attempt (i) to assign, soil, mortgage, lease, sublease, license,
sublicense or otherwise convey, (ii) to grant any interest in, right of use of,
or access to, or (iii) to otherwise disclose the Software or the Documentation,
except, in any such case, as herein expressly permitted or as consented to in
writing by the Vendor;

(C)  Causing or permitting any encumbrance, of any nature—whatsoever to attach
to Customer’s interest in the Software in favor of any person or entity other
than Vendor.

(D)  The entry of any order for relief under any provision of the federal
bankruptcy proceedings initiated by or against Customer; or

(E)  Customer’s breech of any of the terms or conditions of this agreement.

 

                6.3  DAMAGES.  Upon the occurrence of an event of default
without cure within the period of time above-provided, all license or other fees
payable to Vendor under this agreement shall without notice or demand by Vendor
become immediately due and payable as liquidated damages.  This provision for
liquidated damages shall not be regarded as a waiver by Vendor of any other
rights to which it may be entitled in the event of Customer’s default, but
rather, such remedy shall be an addition to any other remedy lawfully available
to Vendor.

 

VII                               GENERAL

 

                7.1  TITLES.  Titles and paragraph headings are for reference
purposes only and are not to be considered a part of this agreement.

 

                7.2  FORCE MAJEURE.  No party shall be liable for delay in
performance hereunder due to causes beyond its control, including but not
limited to acts of God, fires, strikes, delinquencies of suppliers, acts of war
or intervention by any governmental authority, and each party shall take steps
to minimize any such delay.

 

                7.3  WAIVER.  No waiver of any breach of any provision of this
agreement shall constitute a waiver of any prior, concurrent or subsequent
breach of the same or any other provisions hereof and no waiver shall be
effective unless made in writing and signed by an authorized representative of
the party to be charged therewith.

 

                7.4  SEVERABILITY.  In the event that any provision of this
agreement shall be illegal or otherwise unenforceable, such provision shall be
severed from this agreement and the entire agreement shall not fall on account
thereof, the balance of the agreement continuing in full force and effect.

 

                7.5  NOTICES.  Any notice which either party hereto is required
or permitted to give hereunder shall be addressed to the party to be changed
therewith at the address set forth below and shall be given by certified or
registered mail.  Any such notice shall be deemed given on the date of deposit
in the mail.

 

                7.6  ENTIRE AGREEMENT.  THE PARTIES HERETO ACKNOWLEDGE THAT EACH
HAS READ THIS AGREEMENT, UNDERSTANDS IT, AND AGREES TO BE BOUND BY ITS TERMS. 
THE PARTIES FURTHER AGREE THAT THIS AGREEMENT AND ANY MODIFICATIONS MADE
PURSUANT TO IT CONSTITUTE THE COMPLETE AND EXCLUSIVE WRITTEN EXPRESSION OF THE
TERMS OF THE AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDE ALL PRIOR OR
CONTEMPORANEOUS PROPOSALS, ORAL OR WRITTEN, UNDERSTANDINGS, REPRESENTATIONS,
CONDITIONS, WARRANTIES, COVENANTS, AND ALL OTHER COMMUNICATIONS BETWEEN THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.  THE PARTIES FURTHER
AGREE THAT THIS AGREEMENT MAY NOT IN ANY WAY BE EXPLAINED OR SUPPLEMENTED BY A
PRIOR OR EXISTING COURSE OF DEALINGS BETWEEN THE PARTIES, BY ANY USAGE OF TRADE
OR CUSTOM, OR BY ANY PRIOR PERFORMANCE BETWEEN THE PARTIES PURSUANT TO THIS
AGREEMENT OR OTHERWISE.  IN THE EVENT CUSTOMER ISSUES A PURCHASE ORDER OR OTHER
INSTRUMENT COVERING THE SOFTWARE HEREIN SPECIFIED, IT IS UNDERSTOOD AND AGREED
THAT SUCH PURCHASE ORDER OR OTHER INSTRUMENT IS FOR CUSTOMER’S INTERNAL USE AND
PURPOSES ONLY AND SHALL IN NO WAY AFFECT ANY OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT.

 

                7.7  GOVERNING LAW.  This agreement is accepted in the State of
Nebraska, and shall be enforced in accordance with and governed by the laws of
the State of Nebraska.

 

                7.8  CHOICE OF FORUM.  Any action arising out of or related to
this agreement or the transaction herein described, whether at law or in equity,
may be instituted in and litigated in the state and federal courts of the State
of Nebraska.  In accordance herewith, the parties hereto submit to the
jurisdiction of the courts of said state.  Any party being not a resident of
Nebraska at the time of suit hereby appoints the Secretary of State of Nebraska
as its agent for receipt of service of process.

 

                7.9  ATTORNEY’S FEES.  In the event that any action or
proceeding is brought in connection with this agreement the prevailing party
therein shall be entitled to recover its costs and reasonable attorney’s fees.

 

                7.10  COUNTERPARTS/FACSIMILES.  This agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Any signature
to this agreement may be transmitted by fax and a facsimile signature received
by a party hereto shall for all purposes be deemed an original signature hereto.

 

                7.11  EFFECTIVE DATE.  This agreement shall be effective on the
date accepted and executed by an authorized representative of Vendor.

 

3

--------------------------------------------------------------------------------


 

CUSTOMER:

 

VENDOR:

 

FEATHER RIVER STATE BANK

 

INFORMATION TECHNOLOGY, INC.

Signature:

/s/ Martha Cassi

 

Signature:

/s/ Michael K. Young

Name:

Martha Cassi

 

Name:

 

Michael K. Young

Title:

Vice President

 

Title

 

Executive Vice President

Address:

 

1005 Stafford Way

 

Address:

1345 Old Cheney Road

 

 

Yuba City, CA 95991

 

 

Lincoln, NE 68512

Date:

 

3-5-98

 

Date Accepted:

March 16, 1998

 

APPENDIX A

 

DUE UPON EXECUTION:

30%

 

LOCATION WHERE THE PRODUCT(S) WILL BE USED:

 

 

 

 

COMPUTER SYSTEM (CPU):

NX4221-21 (A151)

 

Feather River State Bank

NUMBER OF ACCOUNTS:

under 48,000 accounts

 

1227 Bridge Street, Ste. C

 

 

 

Yuba City, CA 95991

CUSTODIAL AGENT:

 

 

 

West Gate Bank, 1204 West O Street, Lincoln, NE 68528

 

 

 

SOFTWARE PRODUCT(S) AND LICENSE FEE(S)

 

101-000

 

Central Information System

 

 

 

102-000

 

Demand Deposit Accounting System

 

 

 

103-000

 

Savings Accounting System

 

 

 

104-000

 

Certificate of Deposit Accounting System

 

 

 

105-000

 

Loan Accounting System

 

 

 

106-000

 

Item Entry System

 

 

 

151-000

 

General Ledger System

 

 

 

 

 

Package Price

 

$

88,511

 

102-103

 

Express Exception Item Processing Module

 

2,864

 

105-101

 

Automated Credit Reporting Module

 

1,604

 

105-301

 

Loan Custodial Module (Single Institution)

 

3,437

 

108-101

 

Bulk Filing Module

 

5,729

 

151-101

 

Holding Company Reporting Module

 

2,979

 

152-001

 

Asset Liability Management System (Single Institution)

 

5,729

 

220-000

 

ATM File Transfer Module

 

3,437

 

220-130

 

ATM File Transfer Network Interface — Fiserv, Portland, OR

 

4,585

 

221-000

 

Data Communication File Transfer Module

 

4,585

 

320-000

 

Currency Transaction System

 

2,149

 

370-000

 

Connect

 

2,865

 

370-101

 

TeleBanc—InterVoice Interface

 

3,938

 

702-000

 

Accounts Payable System

 

3,760

 

 

 

SUBTOTAL:

 

$

13,6172

 

 

 

LESS: Prior System Credit

 

(115,466

)

 

 

TOTAL:

 

$

20,706

 

 

4

--------------------------------------------------------------------------------

